*615MEMORANDUM ***
Raymond Jackson appeals pro se the district court’s judgment dismissing his action with prejudice for failure to comply with a court order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal pursuant to Federal Rule of Civil Procedure 41(b). Ferdik v. Bonzelet, 963 F.2d 1258,1260 (9th Cir,1992). We affirm.
Following Jackson’s failure to appear for a hearing, the district court issued an order to show cause why he should not be held in contempt, explicitly warned Jackson that failure to appear would result in dismissal, and ensured that the U.S. Marshall personally served a copy of the order to Jackson’s home address. Because Jackson failed to appear and because Jackson failed to establish that he was not able to comply with the court order, the district court did not abuse its discretion by dismissing his complaint with prejudice. See id. at 1261-63.
Contrary to Jackson’s contention, his consent was not required for the district court to designate a magistrate judge to conduct hearings and to submit proposed findings of fact and recommendations for disposition by a district court judge. See 28 U.S.C. § 636(b)(1)(B); Houghton v. Osborne, 834 F.2d 745, 748 (9th Cir.1987).
Jackson’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.